DETAILED ACTION
This is in response to application filed on December 23rd, 2019 in which claims 1-9 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 (Figs. 1, 3-5) in the reply filed on 4/6/22 is acknowledged.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/3/19 has been considered by the examiner.
Claim Objections
Claim(s) 1, 3-9 is/are objected to because of the following informalities: 
Claim 1 Line 9 “a open” should read “an open”
Claims 3-9 have an extra period after the Claim numbering
Claim 4 Lines 1-2 “any one or a mixture of at least two” is requested for review as to whether it should just read “at least one of” in light of MPEP 2117
Claim 9 “at least a portion of a linear edge and/or a curved edge of the garment” needs review; as best understood, claim is meant to recite “a portion of a linear edge, a curved edge of the garment, or both”; having both “at least” and “and/or” seems inconsistent with MPEP 2117
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-9 is/are rejected under U.S.C. 112(b).
The term “double” in Claim 1 Lines 9-10 is unclear and therefore renders the claim indefinite.  It is unclear what constitutes “double”-- is it a conjugate elastic yarn (which does not seem illustrated) or is it merely that the fabric has a two faces, one made of non-elastic and one made of elastic, or some other meaning?
The term “preferably” in Claim 3 Line 3 is unclear and therefore renders the claim indefinite.  Either it is or is not.  Examiner recommends cancelling the recitation or to rewrite the recitation as a separate, further limiting dependent claim.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
The term “double” is considered met as long as the elastic yarn forces one face and the non-elastic yarn forms another face, and therefore is a double face fabric

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeung (US Publication 2012/0297840).
Regarding Claim 1, Yeung teaches a method for knitting a hemming-stitch-free warp-knitted elastic fabric (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, for the structure, see Figs. 1 and 3; Claim 1 "warp knitted fabric comprising: (a) non-elastic yarns threaded from a first guide bar at a front side of a knitting machine and knitted in a 1x2 open Koper stitch pattern; and (b) elastic yarns threaded from a second guide bar at rear side of the knitting machine and knitted in a 1x1 closed pillar stitch pattern")
which uses a first guide bar and second guide bar of a warp knitting machine for knitting (see Yeung Claim 1), comprising:
making a non-elastic yarn pass across a guide needle of the first guide bar and form the surface of the fabric by knitting in a 1x1 or 2x1 closed warp plain stitch loop mode (see Yeung Claim 1; 1x1; [0013] "Fig. 3 is a lapping diagram and a chain notation of an elastic yarn 'B' threaded from the guide bar(s) at the rear side of the knitting machine and knitted in a 1x1 closed pillar stitch pattern"; inasmuch as a form is knitted on a rear side of the machine, it forms a surface),
making an elastic yarn pass across a guide needle of the second guide bar and form the inside of the fabric by knitting with the aforementioned non-elastic yarn in the same direction in an open double warp plain stitch loop mode (see Claim 1; 1x2; [0011] "Fig. 1 is a lapping diagram and a chain notation of a non-elastic yarn 'A' threaded from the guide bar(s) at the front side of the knitting machine and knitted in a 1x2 open Koper stitch pattern"; inasmuch as a form is knitted different from the previous non-elastic yarn, it forms a surface (especially as it is at the front side of the machine versus the previous rear), wherein such a surface is interpreted as being "inside" relative to the non-elastic yarn's surface),
and two loops are continuously formed on each course of the open double warp plain stitch loop (see Fig. 1).
Regarding Claim 2, Yeung teaches all the claimed limitations as discussed above in Claim 1.
Yeung further teaches wherein modes for threading of the first guide bar and the second guide bar are full-set threading (see Figs. 1 and 3; two guide bars, both threaded).
Regarding Claim 3, Yeung teaches all the claimed limitations as discussed above in Claim 1.
Yeung further teaches wherein the non-elastic yarn is a synthetic fiber and/or a natural fiber having a fineness of 11-85 dtex, preferably 11-44 dtex ([0007] "non-elastic yarns can be nylon yarns or polyester yarns"; [0027] "5-50 denier non-elastic nylon yarns", wherein 1 den = 1.111 dtex).
Regarding Claim 4, Yeung teaches all the claimed limitations as discussed above in Claim 3.
Yeung further teaches wherein the synthetic fiber is any one or a mixture of at least two of a nylon filament, a polyester filament, and a cotton thread ([0007] "non-elastic yarns can be nylon yarns or polyester yarns").
Regarding Claim 6, Yeung teaches all the claimed limitations as discussed above in Claim 1.
Yeung further teaches wherein the non-elastic yarn is knitted via two needles (see Fig. 3).

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeung (US Publication 2012/0297840).
Regarding Claim 8, Yeung teaches a fabric (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see [0024] "by using a raschel or tricot warp knitting machine, one can produce high-end warp knitted fabrics for underwear"; [0025] "warp knitted fabric of the present application is suitable for many types of high-end underwear and clothing"),
wherein the fabric is produced by using the method of claim 1 (see rejection of Claim 1 above; furthermore, this limitation is being treated as a product-by-process limitation. Therefore, even if Yeung’s method results in different structural characteristics of the end product than other methods, it still would have been prima facie obvious at the time the invention was made to use the warp knit method in the Yeung reference as claimed since such a process is a well-known technique in the art. It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (US Publication 2012/0297840), as applied to Claim(s) 1-4, 6 above.
Regarding Claim 5, Yeung teaches all the claimed limitations as discussed above in Claim 1.
Yeung at least suggests wherein the elastic yarn is a spandex yarn having a fineness of 22-77 dtex ([0007] "elastic yarns can be spandex yarns"; [0027] "one may use…10-250 denier elastic spandex yarns").
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yeung to be of the recited range, especially as Yeung encompasses the recited range, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.	
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yeung to be of the range recited, such as for intended use, as such a range is known in the art for underwear (see extrinsic evidence Oya et al USPN 7051556).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (US Publication 2012/0297840), as applied to Claim(s) 1-4, 6 above, in view of Renfro Hosiery Mills (CH 517197), herein Renfro.
Regarding Claim 7, Yeung teaches all the claimed limitations as discussed above in Claim 1.
Yeung does not explicitly teach wherein the non-elastic yarn is knitted via three needles (see Fig. 3, wherein two needles are shown).

Renfro teaches wherein the non-elastic yarn is knitted via three needles (see Figs. 25 and 26 for 2x1 and 1x1, respectively; page 2 Lines 106-109 “Figures 25 and 26 illustrate the knitting pattern notations of the lapping motions of the two sets of warp yarns during the knitting of the stocking”; page 8 Lines 30-35 “warp yarns Y-1’…form long laps 24’…warp yarns Y-2’…form short laps 25’”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yeung’s non-elastic yarn to be knitted via three needles instead of two as taught by Renfro as it is a simple substitution of one width for another, especially as Renfro teaches such a known alternative for an aesthetic choice (page 8 Lines 41-52), such as for stockings.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (US Publication 2012/0297840).
Regarding Claim 9, Yeung teaches a garment (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; [0024] "by using a raschel or tricot warp knitting machine, one can produce high-end warp knitted fabrics for underwear"; [0025] "warp knitted fabric of the present application is suitable for many types of high-end underwear and clothing"),
wherein the at least a portion of an edge of the garment is of the fabric of Claim 8 (see rejection of Claim 8 above; as for edge--[0022] "elasticity properties of the knitted fabric composed of the non-elastic yarns 'A' and elastic yarns 'B' are substantially the same in the longitudinal (warp) direction and the transverse (weft) direction"; [0023] "when bodysuits are formed by...warp knitted fabrics having the same elasticity properties in both the longitudinal and transverse directions...this can overcome the problem of selvage curling of cut fabrics, and enhance the dyeability and soft hand-feel of the fabrics.  Fabrics of this construction also perform strong anti-snagging effect"; see also [0002]-[0005] discussing the issues with the prior art, of which the pattern of Figs. 1 and 3 (Claim 8) overcome, specifically selvage-curling; wherein selvage is an edge; as such, Figs. 1 and 3 form an edge of a garment, inasmuch as they form an edge of a fabric and no further structure has been given to a garment; nevertheless, see also garment underwear context aforementioned).

Yeung does not explicitly teach wherein the at least a portion of an edge is a linear edge and/or a curved edge.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yeung’s edge, if necessary, to be linear and/or curved as it is a limited finite number of solutions, for aesthetic purposes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Hao and Ding (CN 206359730), Regenstein et al (USPN 7905118), Relats et al (US Publication 2002/0162364), Thompson JR (USPN 2535376) directed to GB1, GB2; Almog (US Publication 2022/0047022), Yeung (US Publication 2015/0128653) directed to GB1; Baesgen (USPN 4307587), He (US Publication 2016/0215420), Mai (WO 2010/089167), Murray (US Publication 2004/0168479) directed to GB2; Shen et al (USPN 9850601), Grasselli and Spada (EP 3495540) directed to GB1 three needles; Miyata et al (USPN 6216497), Regenstein (US Publication 2019/0062963), Regenstein (USPN 5787503) directed to double; Mitchell et al (USPN 9232823), Warren et al (USPN 7854022), Toratani (US Publication 2012/0124716), Otani et al (JP 2003147618) directed to linear edge and/or curved edge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
	
/DANNY WORRELL/Primary Examiner, Art Unit 3732